Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Journal articles in paragraphs [0004], [0006], [0007], [0015] and [0016] should be submitted.

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a non-porous separation layer comprising a blend of fluoropolymers comprising a fluoropolymer composition A (AF 2400) containing 83 mole percent perfluoro(2,2-dimethyl-1,3-dioxole (PDD) and 17% tetrafluoroethylene (TFE) and a fluoropolymer composition (AF 1600) containing65 mole percent PDD and 35% TFE (see Examples 1-2, 5) wherein the blend of fluoropolymer contains no more than 90% of fluoropolymer composition A or 90% of fluoropolymer composition B, does not reasonably provide enablement for any other combination of various known fluoropolymer compositions as supposedly incorporated by reference (P.R. Resnick et al. in “TeflonTM AF Amorphous Fluoropolymers”, J. Schiers, Ed., Modern Fluoropolymers, John Wiley & Sons, New York 1997 397-420 as cited in paragraph [0015]) and HyflonTM (Sovay, Houston TX) and CytopTM (AGC Inc, Chemical Company, Tokyo Japan) as also cited in paragraph [0015].  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without undue experimentation.
Claims 1, 7 and 16 respectively are directed to a composite membrane, a process for the pervaporation separation of organic-compound mixtures using a composite membrane and a method of making a composite membrane wherein a composite membrane comprising a non-porous separation layer comprising a blend of fluoropolymers comprising: a) fluoropolymer composition A; and b) fluoropolymer composition B; wherein fluoropolymer composition A has a normal-alkane isomer permeability that is greater than fluoropolymer composition B; and wherein fluoropolymer composition B has a normal alkane to branched-alkane isomer selectivity that is equal or greater than fluoropolymer composition A; and wherein the composite membrane has a normal-alkane permeability that is greater than fluoropolymer composition B and a norm al-alkane to branched-alkane isomer selectivity that is greater than fluoropolymer composition A.
The results of satisfying above requirement for a composite membrane comprising fluoropolymer composition A and B are demonstrated only in Examples 1-2 and 5 wherein a fluoropolymer composition A (AF 2400) containing 83 mole percent perfluoro(2,2-dimethyl-1,3-dioxole (PDD) and 17% tetrafluoroethylene (TFE) and a fluoropolymer composition (AF 1600) containing65 mole percent PDD and 35% TFE (see Examples 1-2, 5) wherein the blend of fluoropolymer contains no more than 90% of fluoropolymer composition A or 90% of fluoropolymer composition B.  Example 3 shows a composite membrane comprising a blend of fluoropolymer composition A (AF 2400) and fluoropolymer composition B (Hyflon AD 40H) which fails to satisfy above claimed requirement when the fluoropolymer ratio of AF 2400/AD 40H is 10:90 in that octane performance (GPU) of composite membrane is not greater than GPU of AD 40H membrane and selectivity of octane/isooctane of composite membrane is same as the selectivity of octane/isooctane of AF 2400 membrane.  Example 4 shows a composite membrane comprising a blend of fluoropolymer composition A (AF 2400) and fluoropolymer composition B (Hyflon AD 40H) which fails to satisfy above claimed requirement when the fluoropolymer ratio of AF 2400/AD 40H is 10:90 in that octane performance (GPU) of composite membrane is not greater than GPU of AD 40H membrane.  There is no other data for any other combination of fluoropolymer compositions.  Therefore, it requires undue experimentation to figure out what combinations of fluoropolymer compositions at what fluoropolymer ratio in the blend of fluoropolymer compositions would satisfy the claimed requirements of the composite membrane made from those compositions.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a porous-layer support
Allowable Subject Matter
US 2004/0000231 A1 (Bikson et al.) is considered the closest prior art to the claimed inventions.  Bikson et al. teach a composite gas separation membrane comprising a blend of PDD and a 2,2,4-trifluoro-5-trimethoxy-1,3-dioxide based polymer or PDD and TFE wherein the copolymer contains 50-95 mole percent PDD supported on a polyethersulfone substrate (see paragraphs [0037]-[0038]).
However, Bikson et al. does neither teach nor suggest a claim directed to a composite membrane comprising a non-porous separation layer comprising a blend of fluoropolymers comprising a fluoropolymer composition A containing 83 mole percent perfluoro(2,2-dimethyl-1,3-dioxole (PDD) and 17% tetrafluoroethylene (TFE) and a fluoropolymer composition B containing 65 mole percent PDD and 35% TFE wherein fluoropolymer composition A has a normal-alkane isomer permeability that is greater than fluoropolymer composition B; and wherein fluoropolymer composition B has a normal alkane to branched-alkane isomer selectivity that is equal or greater than fluoropolymer composition A; and wherein the composite membrane has a normal-alkane permeability that is greater than fluoropolymer composition B and a norm al-alkane to branched-alkane isomer selectivity that is greater than fluoropolymer composition A and wherein the blend of fluoropolymer contains no more than 90% of fluoropolymer composition A or 90% of fluoropolymer composition B.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Nos. 8,506,814 and 6,899,743 is respectively cited in paragraphs [0005] and [0006] of the specification.
US Patent No. 6,770,202 teaches a porous membrane comprising an amorphous halopolymer which is a copolymer of TFE and PDD.

US Patent No. 10,843,133 teaches a reverse osmosis membrane made from a copolymer of PDD and TFE.		
US 2011/0266220 A1 teaches a separation membrane made from a copolymer of a perfluorinated cyclic or cyclizable monomer and4 carbon dicarboxyl-containing monomer wherein a perfluorinated cyclic or cyclizable monomer is PDD, PMD, TTD or PVOB (see paragraphs [0005], [0012]).	
					
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


JK
2/27/21